internal_revenue_service number release date index number ---------------------- ------------------------------------------ ------------------------------------------------ ------------------------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-123391-11 date date legend taxpayer state a b c ------------------------------------------------ ------------------------- ------------- ---------------------------- ------------------------------------ association -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------- association dear ---------------- this is in response to a request for a ruling dated date submitted by your authorized representative the ruling requests that taxpayer will continue to be a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 of the internal_revenue_code after the alignment transaction described below taxpayer is a corporation operating_on_a_cooperative_basis organized under state a law taxpayer was formed in ------- it was reorganized on a cooperative basis in ------- at that time taxpayer received a private_letter_ruling plr dated date confirming its status as a nonexempt_cooperative subject_to the provisions of subchapter_t of the code plr-123391-11 taxpayer is a cooperative serving b hospitals currently the members of taxpayer are -----------------------b hospitals taxpayer’s members share data knowledge and buying power to reduce costs and improve clinical and operational performance in b hospitals the principal activities taxpayer engages in on behalf of its members are group purchasing taxpayer provides group purchasing and supply chain management services group purchasing for its members and their affiliates through taxpayer members and their affiliates have access to the c contract portfolio and to contracts that taxpayer has itself negotiated with vendors these contracts cover a broad array of medical surgical pharmaceutical and other products and services that taxpayer’s members require to operate their b hospitals during members and their affiliates purchased approximately ----------------of products and services under these contracts under the contracts taxpayer’s members typically place orders directly with the vendors the vendors ship directly to them and bill them directly and the members pay the vendors directly the contracts provide for favorable pricing they also usually require vendors to pay administrative fees to c in the case of the c contracts and to taxpayer in the case of the taxpayer contracts by virtue of the agreement that provides taxpayer’s members with access to the c contracts taxpayer shares in administrative fees paid_by vendors to c with respect to purchases made by taxpayer’s members and their affiliates under the c contracts insurance services in addition taxpayer provides insurance advisory and agency services insurance services to its members and their affiliates taxpayer is a registered insurance agent taxpayer helps members find and evaluate the insurance products that best fit their needs for instance taxpayer helps the human resources departments of members’ affiliates evaluate and purchase life_insurance long term disability insurance and other insurance products when members and their affiliates purchase insurance through taxpayer taxpayer earns agency commissions other services taxpayer also provides a variety of other services other services to its members and their affiliates these services are focused on enhancing clinical performance to improve the quality of care delivered to patients improving business processes to reduce hospital costs increase revenue and strengthen the competitive position of members and education knowledge and information sharing and leadership training taxpayer facilitates these activities for members through plr-123391-11 arranging forums for key employees -------- an active online learning management system and database sharing among members taxpayer allocates patronage_dividends by treating its activities as a single allocation unit historically taxpayer’s group purchasing and insurance services have been profitable and its other services have broken even or operated at a modest loss net_earnings are shared by group purchasing and insurance services members and their affiliates based upon patronage patronage is measured by each patron’s contribution to the group purchasing and insurance services gross revenues for the year the b hospitals have a number of unique needs and interests historically these needs and interests have been served by taxpayer and two other national organizations association nonprofit corporation which operates as a trade_association for b hospitals it is exempt from taxation under sec_501 of the code association 1’s mission is to advocate for public policies that support the ability of b hospitals to fulfill their missions of clinical care education research and advocacy association also is a nonprofit corporation it operates as a charitable_organization exempt from taxation under sec_501 of the code association provides a number of information and educational_services to its members and also develops data for association to use in its advocacy efforts there is considerable overlap in the membership of the three organizations association has ----- b hospitals as voting members including all --- members of taxpayer association 2’s voting members are the same ----- hospitals that are the voting members of association including taxpayer’s --- members association also has --- non-voting members the members and leadership of taxpayer association and association have long felt that the three organizations could more effectively serve the needs of b hospitals if their activities were more closely aligned in early the board_of directors of taxpayer and the executive committees of the boards of trustees of association and association charged a joint task force to explore an alignment between and among the organizations on --------------------------- the three organizations entered into a nonbinding memorandum of understanding setting forth the mutual intention of the parties to work together to restructure and consolidate the three organizations under a single parent trade_association for b health care providers plr-123391-11 on --------------------- taxpayer association and association entered into a consolidation agreement the consolidation agreement the consolidation agreement begins by reciting why the three organizations are taking steps to become more closely aligned whereas on --------------------------- the parties signed a memorandum of understanding signifying their intent to pursue an alignment of the three organizations that would restructure and consolidate the three organizations under a single parent trade_association with aligned governance consolidated operational leadership and a single nationwide advocacy voice for b health care providers the ‘alignment’ whereas the parties are at pivotal moments in their respective histories in which the national health care economic and political environments are in a state of substantial change and the needs and responsibilities of b health care providers are being reshaped whereas the members and owners of the parties will require effective and coordinated representation in order to respond to these challenges and to continue to improve the quality and efficiency of the care they provide while also continuously enhancing the health of all b whereas the executive leadership of the parties is in transition offering an opportunity for potential restructuring and alignment of the three organizations to better meet the challenges and needs of the future and whereas the parties have determined that the alignment will better serve the needs of their members and owners and wish to create a new organization to advance their aims through the alignment of the parties under a single fiduciary and executive leadership with streamlined operations the consolidation agreement then describes the purposes of the alignment sec_1 of the consolidation agreement provides purposes this agreement is entered into in order to improve and enhance the ability of the members and owners of the parties to achieve a number of important goals including strengthening the prospects of advancing into the future ‘------------- --------’ as a single national b organization and advocate for all b health care providers rationalizing future information_technology and related organizational investments that must be made to support continued advances in the quality safety and costs of caring for b by sharing with greater economy the elements of plr-123391-11 the fundamental infrastructure data capture processing and support currently in use by the parties sharing and cost rationalization of other selected services including overall executive leadership structures educational and meeting support administrative support performance improvement and quality transformation and spending on outside assistance in order to improve the ability of the new organization to increase funding in critical areas such as public policy and advocacy aligning governance in order to maximize the most efficient use of member time and resources and more effectively define and implement consolidated programs on behalf of the sponsoring membership and avoid unnecessary duplication and redundancy promoting a more effective and coordinated development of services and activities that may be sponsored or purchased by subgroups within the combined membership sec_1 of the consolidation agreement provides a general overview of the alignment transaction the alignment transaction the consolidation agreement provides that association will become the parent trade_association and that association and taxpayer will become subsidiaries of association association will continue to operate as a sec_501 trade_association conducting its current advocacy activities association will continue to operate as a sec_501 organization and will be responsible for the charitable activities of the three organizations association 2’s activities will include its current information_technology and educational_services it is envisioned that association will eventually also assume responsibility for the other services currently being provided to members by taxpayer taxpayer will continue to provide group purchasing and insurance services on a cooperative basis the consolidation agreement provides that the alignment will occur in two steps the first step in the alignment is alignment of governance of the three organizations this step which took place on ------------------ focuses on aligning the boards of the three organizations and starting a search for a person to serve as the chief_executive_officer of all three organizations as part of the alignment of governance on --------------------- the taxpayer members approved an amendment to the bylaws of taxpayer to reflect the alignment of its board_of directors with that of association and association in pertinent part sec_4 of the bylaws was amended by adding as of ------------------ the directors shall consist of those persons elected at a meeting of the stockholders held on or about --------------------- each to serve for either a one or two year term as assigned to him or her at the time of election provided that the effective date of such terms may occur plr-123391-11 at a date other than ------------------ as determined in accordance with the resolution adopted by the stockholders at such meeting in accordance with this bylaw the taxpayer members then elected new directors the members of association and association went through a similar process the same persons were elected to the boards of each of the three organizations each of the boards now has thirteen members the person serving as president of taxpayer association and association seven representatives of -------- ------------------ b hospitals four representatives of institutions that are a b hospital within a hospital or hospital system and one representative of a specialty b hospital of these directors eight are representatives of institutions that are members of taxpayer the representatives of the--------------------b hospitals and the representative of one of the b hospitals within a hospital or hospital system at the same meeting the taxpayer members also approved an amended certificate of incorporation and amended and restated bylaws for taxpayer which become effective at a final closing to be held within thirty days following this ruling as a result the amended certificate of incorporation and the amended and restated bylaws have not yet gone into effect in addition during --------- and --------------- all members of taxpayer entered into a stock transfer agreement with taxpayer and association the stock transfer agreement as described in detail below it is contemplated that the members of taxpayer will transfer their shares of common_stock of taxpayer to association making taxpayer a subsidiary of association concurrent with such transfer of shares association will grant each member of taxpayer a proxy entitling such member to vote the transferred shares at stockholders’ meetings the consummation of the stock transfers contemplated in the stock transfer agreements will occur at a final closing to be held within thirty days following this ruling so the transfers have not yet occurred the second step in the alignment process will be the final closing which will occur after this ruling see sec_1 of the consolidation agreement at that time i the amended certificate of incorporation will be filed with the secretary of state a ii the amended and restated bylaws will become effective iii the transfers of the shares of common_stock pursuant to the stock transfer agreements will occur iv the initial grant of voting proxies by association to the transferring taxpayer members will take place and v taxpayer will become a subsidiary of association the focus of this ruling is upon whether the alignment transaction will have any effect on taxpayer’s status as a nonexempt subchapter_t cooperative taxpayer believes it will not taxpayer currently operates at cost its capital is subordinated and it is controlled by its members on a one-member one-vote basis in the event of dissolution its residual assets will be distributed on a patronage basis none of these plr-123391-11 things will change as a result of the transfer by taxpayer’s members of their shares of taxpayer common_stock to association pursuant to the alignment transaction the alignment transaction is driven by a desire to achieve aligned governance among taxpayer association and association and to achieve improved efficiency for their collective members while at the same time preserving taxpayer’s status as a nonexempt subchapter_t cooperative three key documents establish taxpayer’s continuing cooperative character after the alignment transaction - namely taxpayer’s amended certificate of incorporation the certificate of incorporation taxpayer’s amended and restated bylaws the bylaws and the stock transfer agreement the pertinent portions of these documents are described below taxpayer’s articles of incorporation and bylaws continue to provide that taxpayer will be organized and operated on a cooperative basis for the benefit of the members associate members and their affiliates as patrons and not as stockholders articles of incorporation article fourth j bylaws article ii sec_2_1 historically taxpayer’s members have been --------------------b hospitals all current members will continue as taxpayer members after the alignment transaction whether or not they remain members of association certificate of incorporation article fourth j bylaws article ii sec_2 a other health care organizations may become members of taxpayer in the future in order to be eligible to become a new member of taxpayer an organization must be i a voting member of association ii committed to ------------ care education and research iii financially able to meet its commitments to taxpayer and iv in good standing under and in substantial compliance with applicable licensing and health laws in addition a prospective member’s membership application must be approved by the board_of directors of taxpayer bylaws article ii sec_2 b and c organizations interested in participating in taxpayer’s group purchasing and insurance services programs on a patronage basis that do not meet all of the requirements for membership will continue to be eligible to become associate nonvoting members bylaws article ii sec_2 historically taxpayer has not had any associate members but this category has been preserved to maintain the flexibility to be able to do business with institutions other than members on a patronage basis should the occasion arise affiliates of members and associate members will continue to be eligible to do business with taxpayer on a patronage basis for this purpose affiliate means an entity which directly or indirectly through one or more intermediaries controls is controlled by or is under common_control with a member or an associate member bylaws article ii sec_2 c taxpayer may provide services to nonmembers on a nonpatronage basis but historically its business with nonmembers has been quite limited ie less than ----- percent of its over-all business in recent years for purposes of this ruling taxpayer plr-123391-11 represents that business on a patronage basis with or for members associate members and affiliates will constitute more than percent of its overall business taxpayer continues to be required by its certificate of incorporation and bylaws to determine its net_earnings from business done with or for members associate member and affiliates its patronage_earnings and its net_earnings from other sources its nonpatronage earnings after the end of each year certificate of incorporation article fourth b i bylaws article viii section a taxpayer is then required to allocate its patronage_earnings among members associate members and affiliates on a patronage basis and to distribute and pay the amounts so allocated within eight and one-half months of year end as patronage_dividends in cash property written notices of allocation qualified or nonqualified or some combination thereof certificate of incorporation article fourth b iii and iv bylaws article viii section c and d taxpayer continues to be authorized to retain nonpatronage earnings after payment of taxes as unallocated reserves or surplus certificate of incorporation article fourth b ii bylaws article viii section b amounts not retained and not used to pay taxes are allocated among members associate members and affiliates in the same manner that patronage_earnings are allocated certificate of incorporation article fourth b iii and iv bylaws article viii section c and d while any amounts of nonpatronage earnings added to reserves or surplus may be unallocated taxpayer is required to apportion any unallocated reserves or surplus on the books on a patronage basis each year or to maintain the records to do so so that in the event of distribution of amounts from such unallocated reserves or surplus other than upon dissolution each past or present member each associate member and each affiliate may receive its pro_rata share of such distribution certificate of incorporation article fourth c bylaws article viii section taxpayer’s certificate of incorporation authorizes it to issue two classes of capital stock - common_stock and preferred_stock certificate of incorporation article fourth currently there are no shares of preferred_stock issued and outstanding the economic rights of holders of common_stock and preferred_stock are limited neither class of shares is entitled to receive dividends certificate of incorporation article fourth a upon dissolution the right of each class of stock to share in assets is limited holders of shares of common_stock are entitled to receive an amount equal to what was paid for the shares and no more certificate of incorporation article fourth g holders of shares of preferred_stock are entitled to receive par_value per share and no more certificate of incorporation article fourth g in the event of dissolution any residual assets are shared by members associate member and affiliates on a patronage basis certificate of incorporation article fourth g the only class of stock with voting rights is the common_stock and each share has one vote certificate of incorporation article fourth e historically only members of taxpayer have been permitted to own shares of common_stock and each member plr-123391-11 of taxpayer was required to purchase five shares of common_stock certificate of incorporation article fourth f thus each member of taxpayer had an equal number of votes ie five and taxpayer effectively operated on a one-member one-vote basis this ruling refers to taxpayer as operating on a one-member one-vote basis as a short-hand for the actual system where each member has an equal five votes as part of the alignment transaction all members of taxpayer have entered into stock transfer agreements with association and taxpayer upon issuance of this ruling the members will transfer their shares of taxpayer common_stock to association making taxpayer a wholly-owned subsidiary of association because of the way taxpayer is structured and because of various provisions in the stock transfer agreement the proposed share transfers should have no impact on taxpayer’s status as a nonexempt subchapter_t cooperative first the alignment transaction will not change beneficial_ownership of the shares the limited economic rights that accompany ownership of shares of common_stock in taxpayer will remain with the members of taxpayer and thus members will continue to be the beneficial owners of the common_stock sec_1 of the stock transfer agreement provides that a member agrees to transfer legal_title and only legal_title to its five shares of common_stock to association it goes on to provide that all economic incidents_of_ownership of such shares as provided now and from time to time in article fourth of the company’s certificate of incorporation and in article viii of the company’s bylaws and elsewhere in said certificate of incorporation or bylaws shall remain in member- transferor for so long as member-transferor remains a member of company association agrees to promptly pay over to member- transferor any amounts it may hereafter receive in any capacity with respect to the shares emphasis added the economic rights of the shares of common_stock will remain limited as described above the shares of common_stock are not entitled to receive dividends holders of shares of common_stock are not under any circumstances entitled to receive more than they originally paid for the shares dollar_figure per share moreover association has agreed to promptly pay over to member-transferor any amounts it may hereafter receive in any capacity with respect to the shares thus preserving in the taxpayer members their right to their original investment in taxpayer second association will not have any patronage rights by reason of the transfer of the shares association will not become and it will not be eligible to become a member associate member or affiliate of taxpayer by reason of the transfers of shares of common_stock from members to association association will not be a patron of taxpayer plr-123391-11 the current members associate members and affiliates will continue to be the patrons of taxpayer as such they and not association will continue to be entitled to share on a patronage basis in earnings retained earnings and residual assets of taxpayer on dissolution sec_4 of the stock transfer agreement emphasizes that no rights member-transferor enjoys by reason of its status as a member patron or its historic status as a holder of shares of common_stock member of the company are being transferred or otherwise affected by virtue of the transfer of the shares including without limitation member-transfer’s patronage rights emphasis added third the members of taxpayer will continue to control taxpayer on a one- member one-vote basis as the record_owner of the transferred shares of common_stock association will have the legal right to vote the shares however association has committed in the stock transfer agreement and elsewhere to give each member referred to in the stock transfer agreement as member-transferor a proxy to vote the shares it transferred to association as a condition of member-transferor’s transfer of the shares association will grant to member-transferor immediately following the closing date and periodically thereafter so long as member-transferor continues as a member of the company in accordance with the company’s bylaws and such policies as the company’s board_of directors may from time to time approve a proxy to vote the shares on any matter submitted for a vote of the stockholders including any matters on which a vote of the stockholders is required under the state a ----------- ----------------------- the company’s bylaws or the company’s certificate of incorporation emphasis added this grant of proxies ensures that taxpayer will continue to be controlled by its member patrons on a one-member one-vote basis just as it is today this obligation to grant proxies contained in the stock transfer agreement is backstopped by a provision being added to the bylaws of association which provides sec_11 voting of shares in taxpayer during the association entered into a transaction with the taxpayer and the association designed to bring about greater alignment among the three organizations the ‘alignment transaction’ pursuant to the terms of a consolidation agreement among the parties to the alignment transaction the ‘consolidation agreement’ as part of the alignment transaction certain holders of shares of the common_stock of taxpayer agreed subject_to the terms of a stock transfer agreement executed by each such holder taxpayer and the association to transfer legal_title to their shares of common_stock to the association intending such transfer to take effect in accordance with the consolidation agreement and in furtherance of the plr-123391-11 objectives of the alignment transaction but without relinquishing any of the economic incidents_of_ownership of such shares as defined in article fourth of taxpayer ’s amended and restated certificate of incorporation in article viii of taxpayer ’s bylaws and in the stock transfer agreements the ‘stock transfer agreements’ for so long as the association is a shareholder of taxpayer the association shall in advance of each annual or special meeting of taxpayer stockholders grant to each member of taxpayer that transferred shares to the association in connection with the alignment transaction or thereafter a proxy to vote the five shares of common_stock transferred to the association by such member entitling the member to a corresponding number of votes at such meeting on any matter on which a vote of the stockholders is required under the state a ----------------------------------- the corporation’s bylaws or the corporation’s certificate of incorporation or on any other matter that may be submitted to the stockholders for a vote in accordance with the bylaws of taxpayer and further entitling each such member to the right to approve by the affirmative vote of a majority of such member any amendment or repeal of this sec_11 prior to such amendment or repeal being presented for action in accordance with article ix of these bylaws during the period in which the proxy held by such member is effective emphasis added section of the stock transfer agreement provides for an automatic retransfer of the shares to members upon the occurrence of a variety of events including among other things i the failure of association to grant a proxy to any member of taxpayer to vote the shares the member transferred to association pursuant to a stock transfer agreement ii any actual or attempted vote of any of the shares by association itself at any taxpayer stockholder meeting other than in accordance with a proxy granted by association pursuant to sec_3 of the stock transfer agreement iii any actual or attempted transfer of the shares or iv a ny change to the company’s certificate of incorporation bylaws or other governing documents that effects a change to the cooperative status of the company pursuant to sec_1381 of the code or that affects the patronage rights of members associate members and their affiliates unless such change is duly adopted and approved by the members the provisions outlining the composition of taxpayer’s board_of directors after the alignment transaction are contained in sec_4 of the bylaws while persons that are not members or representatives of members will be eligible to serve on taxpayer’s board_of directors taxpayer represents this arrangement is not unusual for cooperative organizations what is important is that taxpayer’s members and only taxpayer’s members will remain the persons who will elect the members of taxpayer’s board_of directors in addition members will continue to have the power to remove directors bylaws article iv sec_4 one new provision in the bylaws is the requirement that at least eight directors approve certain specified actions namely plr-123391-11 a the approval of candidates to serve as directors including those proposed to fill vacancies b the selection or removal of the president c the election of the chairman and the vice chairman and d the approval of each annual budget and any capital budget and e the issuance or incurrence of any significant debt this provision was added to ensure that there be a consensus on important matters among the various constituencies served by the aligned entities it was added not only to the taxpayer bylaws but also to the organizational documents of association and association based on the foregoing taxpayer requests a ruling that after the alignment transaction described above taxpayer will continue to be a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 of the code sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exceptions sec_1 a of the income_tax regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for such patrons however sec_1381 excepts from subchapter_t an organization a which is exempt from tax under chapter b which is subject_to the provisions of part ii of subchapter_h relating to mutual_savings_banks etc or subchapter_l relating to insurance_companies or c which is engaged in furnishing electric energy or providing telephone service or persons in rural areas what it means to be operating_on_a_cooperative_basis within the mean of subchapter_t of the code is not defined in the code or the regulations revrul_93_21 1993_1_cb_188 provides that the cooperative principles in 44_tc_305 acq 1966_1_cb_3 provide the basis for determining whether a corporation is operating_on_a_cooperative_basis for purposes of subchapter_t in puget sound plywood the tax_court described three principles as fundamental to cooperative operation subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and the allocation among the worker- members of all fruits and increases arising from their cooperative endeavor ie the excess of the operating revenues over the costs incurred in generating those revenues in proportion to the worker- members' active_participation in the cooperative endeavor plr-123391-11 implementation of the first of these three principles relating to the subordination of capital contributions in determining the right to the pecuniary benefits is effected through the statutes under which the cooperatives are organized and also by the charters and bylaws of the cooperatives themselves-all of which contain limitations upon the amounts that may be distributed to members in respect of the stock which represents the necessary capital that the members themselves supply indeed in the case of many cooperatives distributions in respect of the worker-members' stock are forbidden entirely also implementation of the subordination of capital as regards control_over the management and direction of the cooperative is achieved through bylaw provisions which vest in the members themselves the right and power to elect the trustees and the officers of the cooperative implementation of the second of the above principles relating to democratic control is effected by having the worker-members themselves periodically assemble in democratically conducted meetings at which each member has one vote and one vote only and at which no proxy voting is permitted and these workers there deal personally with all problems affecting the conduct of the cooperative and finally the third of the above-mentioned principles of cooperatives relating to the proportionate vesting in and allocation among the worker- members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers taxpayer will continue to be a corporation operating_on_a_cooperative_basis after the alignment transaction thus it will continue to be a subchapter_t cooperative unless one of the exceptions listed in sec_1381 of the code applies taxpayer represents that it does not currently and after the alignment transaction it will not fall in one of the exceptions listed in sec_1381 of the code taxpayer is not and will not be exempt from tax under chapter of the code taxpayer is not and will not be subject_to the provisions of part ii of subchapter_h of the code relating to mutual_savings_banks etc it is not involved in the banking business taxpayer is not and will not be engaged in furnishing electric energy or providing telephone service to persons in rural areas plr-123391-11 taxpayer is not and will not be a corporation subject_to the provisions of subchapter_l of the code relating to insurance_companies while taxpayer provides among other things insurance services to members and affiliates it does not act as an insurance_company assuming risks as an insurer or reinsurer taxpayer provides insurance advisory services and acts as an insurance agent but neither of those activities makes it an insurance_company subject_to the provision of subchapter_l taxpayer does not itself write insurance or annuity_contracts or reinsure the risks underwritten by insurance_companies after the alignment transaction taxpayer will continue to be a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 of the code each of the puget sound plywood principles and its application to taxpayer is considered in turn below taxpayer’s certificate of incorporation and bylaws provide that it will be organized and operated on a cooperative basis for the benefit of the members associate members and their affiliates as patrons and not as stockholders the first characteristic of a cooperative identified in puget sound plywood is subordination of capital subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the member patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound plywood t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments taxpayer has and will continue to have a single class of common_stock shares of common_stock are not entitled to dividends and are limited on dissolution after the alignment transaction takes place record ownership of all of the shares of common_stock will be in the hands of association however association will be required to give proxies to vote the shares to the members of taxpayer ensuring that the members of taxpayer and not association will continue to control taxpayer should association fail for any reason to grant proxies the shares will automatically be transferred back to the members of taxpayer who transferred shares to association providing a firm backstop to the requirement that association grant proxies taxpayer is authorized to issue shares of preferred_stock but there are no shares issued and outstanding the certificate of incorporation and bylaws provide that any preferred_stock that taxpayer might issue in the future will not bear dividends and will be nonvoting and that upon dissolution a holder of any shares of preferred_stock will be limited to receipt of par_value and no more thus any preferred_stock that may be issued in the future will provide fixed and limited rights to share in earnings for this reason and given the fact that the shares of preferred_stock will not be entitled plr-123391-11 to vote the tests for determining that capital is subordinated will be met thus both the common_stock and preferred_stock are subordinated to the interests of the members associate member and affiliates the second characteristic of a cooperative identified in puget sound plywood is democratic control by the worker-members democratic control of the cooperative as envisioned in puget sound plywood is typically achieved by voting on a one-member one-vote basis the only class of voting_stock will be common_stock and each member will own one and only one share of common_stock thus voting will be on a one- member one-vote basis after the alignment transaction taxpayer will continue to be democratically controlled by its members while association will own all of the shares of common_stock of taxpayer the members of taxpayer will retain beneficial_ownership of the limited economic rights of that stock in addition the stock transfer agreements require association to grant to each member of taxpayer transferring shares of common_stock a proxy to vote the shares the member transfers after granting such proxies association will have no remaining votes as a consequence at any meeting of the stockholders the members will have all of the votes and because each member will have transferred five shares of common_stock to association each member’s proxy will result in each member voting on a one-member one-vote basis article iii sec_3_8 and dollar_figure of the bylaws of taxpayer expressly contemplate and authorize this arrangement sec_3_8 transfer of legal_title to shares of common_stock to association during certain holders of shares of the common_stock of the corporation agreed subject_to the terms of a stock transfer agreement executed by each such holder the corporation and association to transfer legal_title to their shares of common_stock to association intending such transfer to take effect in accordance with the consolidation agreement and in furtherance of the objectives of the alignment transaction legal_title to any share of common_stock of the corporation issued to new members pursuant to sec_2 b shall transfer automatically to association subject_to terms and conditions substantially_similar to those of the stock transfer agreements sec_3_10 proxies it is expressly contemplated that association shall at any time be entitled to a number of votes equal to the shares of common_stock transferred to it in the manner described in article iii sec_3_8 and that association shall in advance of each annual or special meeting of the stockholders grant to each member of the corporation that has transferred shares to association a proxy to vote the five shares of common_stock transferred to association by such member entitling the member to a corresponding number of votes at that meeting on any matter on which a vote of the stockholders is required plr-123391-11 under state a ----------------------------------- the corporation’s bylaws or the corporation’s certificate of incorporation or on any other matter that may be submitted to the stockholders for a vote including without limitation the selection of the corporation’s board_of directors any amendment or restatement of the corporation’s certificate of incorporation or bylaws any sale of the common_stock of the corporation any merger or consolidation of the corporation or any sale of all or substantially_all of the corporation’s assets in connection with the alignment transaction association has amended its bylaws to require that proxies to vote the shares it will own in taxpayer be granted to the members of taxpayer any change to that bylaw requires approval of the taxpayer members entitled to receive proxies from association further if for any reason association fails to grant proxies to any or all of the members who transferred shares to association or if association itself votes or attempts to vote any of the shares of common_stock at a taxpayer meeting all of the shares of common_stock will automatically be transferred back to the taxpayer’s members these procedures will leave control of taxpayer in the hands of its members thus ensuring that after the alignment transaction taxpayer will continue to be democratically controlled by its members the service has recognized that cooperatives may have proxy voting without jeopardizing cooperative status revrul_75_97 1975_1_cb_167 holds that an exempt sec_521 cooperative will not be denied exemption solely by reason of proxy voting in thwaites terrace house owners corp v commissioner 72_tcm_578 a housing cooperative was found to be operating_on_a_cooperative_basis notwithstanding that it permitted proxy voting in so holding the tax_court cited revrul_75_97 the proxy arrangements provided for in the association and taxpayer operative documents and in the stock transfer agreements are designed to ensure that the members of taxpayer continue to remain in control of taxpayer and that they continue to vote on a one-member one-vote basis thus the democratic control requirement will continue to be met revrul_93_21 1993_1_cb_188 provides that a cooperative that operates on a for-profit nonpatronage basis with nonmembers will not be precluded from being considered operating_on_a_cooperative_basis simply because it does less than percent in value of its business with members on a patronage basis whether a corporation is operating_on_a_cooperative_basis under sec_1381 of the code will be determined from all the facts and circumstances and the cooperative principles enunciated in puget sound plywood plr-123391-11 taxpayer is authorized to provide services to nonmembers on a nonpatronage basis however taxpayer’s focus has historically been on business done with or for members and their affiliates business with nonmembers on a nonpatronage basis has been limited less than ------percent of taxpayer’s total business in recent years taxpayer represents that after the alignment transaction over percent of its business will continue to be with members associate members and affiliates and will be conducted on a patronage basis the third characteristic of a cooperative identified in puget sound plywood is the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor consistent with that objective the certificate of incorporation and bylaws provide that members associate members and affiliates of taxpayer will share the fruits and increases from their cooperative endeavor in the following manner each year taxpayer will determine its net_earnings or loss from business done with or for members associate members and affiliates its patronage_earnings and its net_earnings or loss from other business its nonpatronage earnings taxpayer will then allocate its patronage_earnings among members associate members and affiliates on a patronage basis and it will distribute and pay the amounts so allocated within eight and one-half months after the end of the fiscal_year as patronage_dividends in cash property and written notices of allocations qualified or nonqualified or any combination thereof as the board_of directors determines taxpayer will use any nonpatronage earnings to pay or provide for taxes all or any portion of remaining nonpatronage earnings may if the board_of directors so determines be allocated and distributed to members associate members and affiliates in the same manner that patronage_earnings are allocated amounts not so allocated and distributed will be added to unallocated reserves or surplus while the amounts of nonpatronage earnings added to reserves or surplus may be unallocated taxpayer is required to apportion any unallocated reserves or surplus on the books on a patronage basis each year or to maintain the records to do so so that if the amounts are later distributed they will be shared on a patronage basis these provisions are contained in article fourth of taxpayer’s certificate of incorporation and in article viii of taxpayer’s bylaws in addition article fourth g of taxpayer’s certificate of incorporation provides that upon dissolution any residual assets will be shared by members associate members and affiliates upon the basis of the quantity or value of business done with taxpayer as shown by the records of taxpayer these provisions provide for a strict sharing of all earnings not just plr-123391-11 patronage_earnings of taxpayer on a cooperative basis both currently and on dissolution thus taxpayer will be operating at cost in conclusion after the alignment transaction taxpayer will continue to have all of the characteristics necessary for an organization to be operating_on_a_cooperative_basis as that term is used in sec_1381 of the code taxpayer will operate at cost its capital stock will be subordinated to the patronage interests of its members associate members and affiliates and it will be democratically controlled on a one- member one-vote basis by its members in addition it will continue to do over half of its business with members associate members and affiliates on a patronage basis accordingly we rule as requested that after the alignment transaction taxpayer will continue to be a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 of the code this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
